Case 1-Ly-40022-cec DOC sf Filed Ol/5s0/20 Entered Olfso0/20 1001746

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

ee eee nme nena emnmenenammananane x
IN RE:

Case No.: 19-45522/cec

CECIL HAYNES,
CHAPTER 11
DEBTOR.
eee een emmene nn nmnmemennmamanann 4
NOTICE OF MOTION

 

PLEASE TAKE NOTICE that upon the Affirmation submitted by Michael L. Previto
and upon all prior proceedings had herein, the Debtor, CECIL HAYNES, will move this Court,
before the Honorable Carla E. Craig at the Courthouse located at 271-C Cadman Plaza East,
Room 3529, Brooklyn, New York 11201 on the uth day of Reecary 2020, ate} ' 30 p ir the
forenoon, or as soon thereafter as Counsel can be heard pursuant to 11 U.S.C. 363(c), approving
the payments to PHH Mortgage of adequate protection payments as set forth herein, and for such
and further relief as the Court shall grant.

PLEASE TAKE FURTHER NOTICE that answering papers, if any, are to be served

upon this office no later than 7 days prior to the return date of this motion.

Dated: January 30, 2020 ee es,

ee

—— Michael L. Previto
150 Motor Parkway, Suite 401
Hauppauge, NY 11788
(631) 379-0837

To: Office of The United States Trustee
201 Varick Street
New York, NY 10014

 
Case 1-Ly-40022-cec Doc sf Filed Ol/sQ0/20 Entered O1fo0/20 1001746

United States Bankruptcy Court

EASTERN District of New York

Inre CECIL HAYNES, Debtor Case No.: 1-19-45522-cec
Chapter 11

Affirmation for Adequate Protection Payments and Opportunity to Object

Michael L. Previto, attorney for the Debtor, states as follows:

1. On September 13, 2019, the Debtor filed this petition under Chapter 11 of the
United States Bankruptcy Code.

2. The Debtor proposes to make adequate protection payments, pursuant to
§1326(a)(1)(c) beginning immediately, to the holders of the allowed secured claims and in the

amounts specified below:

Adequate Protection

Secured Creditor Collateral Description Payment
PHH Mortgage Corporation, d/b/a 846 Clarkson Avenue $3,025.00, monthly,
U.S. National Bank Brooklyn, NY 11203 plus a one-time payment of
$30,000.00
35 The Debtor will make one adequate protection payment and monthly payments,

until the Debtor’s plan is confirmed, in the following manner:
(a) The sum of $30,000.00 upon the execution of this Order.
(b) The amount of $3.025.00 once a month until further Order of this Court.
4. The Debtor will continue making his monthly payments on his other property.

5. We believe in good faith, that the issuance of an Order therein will benefit the
Debtor, as well as PHH, pending the implementation of the Debtor’s confirmed plan.

6. The Debtor is currently in arrears on the mortgage with U.S. National Bank,
which is being serviced by PHH Mortgage, with respect to the property located at 846 Clarkson
Avenue, Brooklyn, New York 11203.

 

hpianaig>

en inert
Case 1-Ly-40022-cec DOC Sf Filed Ol/50/20 Entered Olfso0/20 10701746

2. It should be noted that the Debtor-in-Possession account has approximately
$90,000.00 as of the date of this affirmation.

8. The payments herein should provide adequate protection.

£. The other encumbered property located at 2417 Clarendon Road, Brooklyn is

current with Wells Fargo and will remain so, as the Debtor is making post-petition payments.

10. We therefore request that this application be granted.

ae

SO
eee a

Michael L. Previto, Esq.

150 Motor Parkway, Suite 401
Hauppauge, New York 11788
(631) 379-0837

Dated: January 30, 2020

To: Office of the United States Trustee
201 Varick Street, #1006
New York, NY 10014

 

anc Scenes

ge tif nome
creditors and parties in interest with a true copy of this MOTION to extend the automatic stay,

by regular U.S. Mail and through the Federal ECF system on the 30" day of January 2020.

Case 1-Ly-45022-CeCc

Doc sf Filed OL/50/20 Entered Vl/sO/20 10701746

CERTIFICATE OF SERVICE

Michael L. Previto, the Attorney for the Debtor, hereby certifies that he served the

Dated: January 30, 2020

To:

Office of the United States Trustee
201 Varick Street
New York, NY 10014

Aronow Law
20 Crossways Park, Drive N
Woodbury, NY 11797

Chase Credit Card Services
PO Box 15298
Wilmington, DE 19850

Citibank
PO Box 790034
St. Louis, MO 63179

Dorf and Nelson, LLP
555 Theodore Fremd Avenue
Rye, NY 10580

Ocwen Loan Servicing
PO Box 24738
West Palm Beach, FL 33416

 

 

Michael L. Previto

Attorney for Debtor

150 Motor Parkway, Suite 401
Hauppauge, NY 11788

(631) 379-0837

 

nab sah each een

teeter no aka RH em
Case 1-Ly-40022-cec DOC Sf Filed OL/50/20

PHH Mortgage Servicesw
PO Box 5452
Mt. Laurel, NJ 08054

Synchrony Bank
PO Box 965060
Orlando, FL 32896

Wells Fargo
8480 Stagecoach Circle
Frederick, MD 21701

Entered OlfsQ0/20 L001 46

 

¥ ietithn an _——
